         Case 1:19-cr-00862-VEC Document 313 Filed 03/23/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                    :     MONEY JUDGMENT
ANGEL LOPEZ,
       a/k/a “SB”                                   :     19 Cr. 862 (VEC)

              Defendant.                            :
----------------------------------                  x

               WHEREAS, on or about December 2, 2019, ANGEL LOPEZ, a/k/a “SB” (the

“Defendant”), among others, was charged in a three-count Indictment, 19 Cr. 862 (862) (the

“Indictment”), with racketeering conspiracy, in violation of Title 18, United States Code, Section

1962(d) (Count One); narcotics conspiracy, in violation of Title 21, United States Code, Section

846 (Count Two); and firearms offense, in violation of Title 18, United States Code, Sections

924(c) and 2 (Count Three);

               WHEREAS, the Indictment included a forfeiture allegation as to Count Two of the

Indictment, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, any and all property constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of the offense charged in Count Two of the Indictment, and any and all

property used, or intended to be used, in any manner or part, to commit and to facilitate the

commission of, the offense charged in Count Two of the Indictment, including but not limited to

a sum in United States currency representing the amount of proceeds traceable to the commission

of the offense charged in Count Two of the Indictment;

               WHEREAS, on or about April 29, 2020, the Defendant pled guilty to Count Two,

pursuant to a plea agreement with the Government, wherein the Defendant admitted the forfeiture

allegation with respect to Count Two of the Indictment and agreed to forfeit to the United States,
          Case 1:19-cr-00862-VEC Document 313 Filed 03/23/21 Page 2 of 4




pursuant to Title 21, United States Code, Section 853, a sum of money representing proceeds

traceable to the commission of the offense charged in Count Two of the Indictment, including but

not limited to a sum of money in United States currency equal to $1,750 representing the amount

of proceeds traceable to the commission of the offense charged in Count Two of the Indictment;

              WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $1,750 in United States currency representing the amount of proceeds traceable to the

offense charged in Count Two of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Adam Hobson, of counsel, and the Defendant, and his counsel, Kenneth Montgomery,

Esq., that:

              1.      As a result of the offense charged in Count Two of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $1,750 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count Two of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

              2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ANGEL

LOPEZ and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.
         Case 1:19-cr-00862-VEC Document 313 Filed 03/23/21 Page 3 of 4




               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
      Case 1:19-cr-00862-VEC Document 313 Filed 03/23/21 Page 4 of 4




         T




Valerie Caproni, U.S.D.J.
3/18/2021
